Citation Nr: 0002287	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-18 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder, to include major depression as secondary to service 
connected disability of the left tympanic membrane.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1973.

This case comes before the Board of Veterans' Appeals (Board 
or BVA) by means of a June 1997 rating decision rendered by 
the St. Petersburg, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein service connection for major 
depression was denied.  During the pendency of the appeal, 
the veteran amended his claim to include a claim for post-
traumatic stress disorder.  A rating decision of June 1998 
denied service connection for an acquired psychiatric 
disorder to include major depression secondary to a left 
tympanic membrane disability and service connection for PTSD.   


REMAND

On a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in October 1998, the veteran indicated that he 
wished to appear personally at the RO before a Member of the 
Board.  A November 1998 VA Form 119, Report of Contact, 
indicates that the veteran wished to have a "a normal BVA 
proceeding in [Washington], D.C."  However, the Report of 
Contact also indicates that the veteran would not appear 
personally.  As it is unclear as to whether the veteran 
desired a hearing before a Member of the Board sitting at 
Washington, D.C., the veteran was requested to clarify his 
desires with respect to a Board hearing.  In January 2000, he 
responded that he wished a hearing before a Member of the 
Board sitting at the RO.  Due process concerns require that 
he be afforded the opportunity for such hearing.

This case is accordingly REMANDED for the following 
development:

The RO should schedule a hearing before a 
Member of the Board sitting at the RO 
according to the date of the veteran's 
request for such hearing.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The purpose of this REMAND is to obtain additional evidence 
and to ensure due process compliance.  No inference should be 
drawn regarding the final disposition of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




